On Petition for Rehearing.
Black, J.
11. It has been suggested in the appellee’s petition for a rehearing that since the finding of the court below the appellee has paid taxes upon the real estate in controversy. In order correctly to determine Hie amount for which the appellee is entitled to a lien upon the real estate, the court must be properly informed as to the amount of all subsequent taxes paid; and the special finding, therefore, does not show sufficiently all the facts on which to state conclusions of law anew. In order to give occasion for the introduction of evidence of such additional facts, we modify the mandate made on the original hearing, and remand the cause for a new trial.